DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25-26 are objected to because of the following informalities:  the word ––comprising–– appears to be missing from the transitional phrase after the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  those structural elements necessary for the vacuum cleaner station to be in wireless communication with the first and second power tools. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19, 21-22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over 
Horst (European Patent Publication 3272261, paragraph citations are based on the included machine translation of the description).
Regarding claim 15, Horst teaches, in various embodiments, a vacuum cleaner station configured to operate with a power tool that is configured to send a wireless tool signal when the power tool is operating, the vacuum cleaner station comprising:
a housing (see Horst paragraph [0017] and fig. 1);
a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3) ;

a debris collection chamber configured to receive debris suctioned by the suction source through the hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);
a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);
a battery pack receivable in the battery receptacle, such that when the battery pack is received in the battery receptacle, the battery pack provides power to the suction source (battery pack 2, see paragraph [0035], cleaning device receives power from battery packs, see Horst paragraph [0037]);
a wireless communication unit configured to receive the wireless tool signal from the power tool when the first power tool is operating (Second interface 9 can be a wireless radio interface, see Horst paragraph [0073]);
and a controller electrically coupled to the suction source and the wireless communication unit, wherein in response to the wireless communication unit receiving the wireless first tool signal, the controller is configured actuate the suction source to suction debris through the hose, the hose port and into the debris collection chamber (control unit can activate suction device in response to activation signal via second interface, see paragraph [0082] which can be wireless as per paragraph [0073]).
It would have been obvious to a person having ordinary skill in the art to combine the various embodiments taught in Horst in the manner described above, as it would simply represent the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 19, Horst teaches the vacuum cleaner station of claim 15. Horst further teaches that the battery receptacle is a first battery receptacle and the battery pack is a first battery pack, 
It would have been obvious to a person having ordinary skill in the art to implement the multiple-battery-pack-and-receptacle system of Horst as doing so represents the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 21, Horst teaches a vacuum cleaner station configured to operate with a power tool having an electrical plug, the vacuum cleaner station comprising: 
a housing (see Horst paragraph [0017] and fig. 1);
a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3) ;
a hose selectively connected to the hose port (hose 4, Horst fig. 3 and paragraph [0017]), the hose configured to extend to the power tool, such that debris generated during operation of the power tool can be suctioned through the hose into the hose port (hose designed for simultaneous operation with tool generating debris, see Horst paragraph [0034] and fig.3 );
a debris collection chamber configured to receive debris suctioned by the suction source through the hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);
a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);

an electrical outlet on the housing, the electrical outlet configured to receive the electrical plug of the power tool, such that when the electrical plug of the power tool is received in the electrical outlet and the battery pack is received in the battery receptacle, the battery pack is configured to provide power to the power tool (Second interface 9 provides connecting point for power cable 10 between power tool and cleaning device, batteries can provide power to the power tool, see Horst paragraph [0068]);
a sensor configured to detect when the power tool is receiving power from the battery pack (Horst paragraph [0029], measuring device detects power draw from battery);
and a controller electrically coupled to the suction source and the sensor, wherein in response to the sensor detecting that the power tool is receiving power from the battery pack, the controller is configured actuate the suction source to suction debris through the hose, the hose port and into the debris collection chamber (Horst paragraph [0019] teaches an embodiment wherein the control unit is connected to an ammeter to detect power draw and a switch controlling the suction source, see paragraph [0081]).
It would have been obvious to a person having ordinary skill in the art to combine the various embodiments taught in Horst in the manner described above, as it would simply represent the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 22, Horst teaches the vacuum cleaner station of claim 21, wherein the vacuum cleaner station is in wireless communication with the power tool (interface between cleaner and tool is a wireless interface, see Horst paragraph [0073]).

Regarding claim 24, Horst teaches the vacuum cleaner station of claim 21. Horst further teaches that the battery receptacle is a first battery receptacle and the battery pack is a first battery pack, wherein the vacuum cleaner station further comprises a second battery receptacle on the housing and a second battery pack receivable in the second battery receptacle, and wherein when the second battery pack is received in the second battery receptacle, the second battery pack is configured to provide power to the suction source, the first electrical outlet and the second electrical outlet (Horst teaches two battery packs 2, see Horst fig. 1, fig. 3, and paragraph [0074]).
It would have been obvious to a person having ordinary skill in the art to implement the multiple-battery-pack-and-receptacle system of Horst as doing so represents the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 26, Horst teaches the vacuum cleaner station of claim 21, but does not explicitly teach that it further comprises an indicator configured to indicate when the power tool is receiving power from the battery pack.
However, Horst teaches that the cleaner includes a display device capable of displaying an operating state and/or one or more operating parameters of the suction device (display device 7.1, see Horst, paragraph [0066]; control unit connected to display device, see Horst paragraph [0084]). Horst additionally teaches that the controller monitors the operating state of the electric machine tool via a power draw from the battery pack (see Horst, paragraph [0030]). It would have been obvious to a person having ordinary skill in the art to combine these teachings of Horst to produce an indicator configured to indicate when the power tool is receiving power from the battery pack, as doing so would represent the combination of elements described in Horst to reach a predictable result.

Regarding claim 27, Horst teaches the vacuum cleaner of claim 26. Horst does not explicitly teach that the indicator is switchable between a first state that indicates the power tool is receiving power from the battery pack and a second state that indicates the power tool is not receiving power from the battery pack, the second state being different from the first state, wherein in response to the sensor detecting that the power tool is receiving power from the battery pack, the controller is configured to set the indicator to the first state.
However Horst does teach the features described in claim 26, and teaches in particular that a change in operating state such as activation or deactivation may be measured through power draw (see, Horst paragraphs [0029] and [0030]). Consequently, it would have been obvious to a person having ordinary skill in the art to include an indicator switchable between first and second states based on the power tool activation state as measured by power draw from the battery pack, as doing so would represent the combination of prior art elements according to known methods to reach a predictable result.

Claims 1-2, 4, 8-12, 14, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Brotto et al (U.S. Patent Publication 20100199453), hereinafter Brotto.
Regarding claim 1, Horst teaches a vacuum cleaner station configured to operate with first and second power tools, each power tool having an electrical plug (embodiments with multiple outlets for multiple devices are considered, see Horst paragraph [0026]), the vacuum cleaner station comprising: a housing (see Horst paragraph [0017] and fig. 1); a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3) ;

the first hose configured to extend to the first power tool, such that when the the suction source is actuated, debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose designed for simultaneous operation with tool generating debris, see Horst paragraph [0034]);
a debris collection chamber configured to receive debris suctioned by the suction source through the first hose port and the second hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);
a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);
a battery pack receivable in the battery receptacle, such that when the battery pack is received in the battery receptacle, the battery pack provides power to the suction source (battery pack 2, see paragraph [0035], cleaning device receives power from battery packs, see Horst paragraph [0037]);
a first electrical outlet on the housing, the first electrical outlet configured to receive the electrical plug of the first power tool, such that when the electrical plug of the first power tool is received in the first electrical outlet, the battery pack is received in the battery receptacle, and the first power tool is turned on, the battery pack provides power to the first power tool (Second interface 9 provides connecting point for power cable 10 between power tool and cleaning device, batteries can provide power to the power tool, see Horst paragraph [0068]);
a first sensor configured to detect when the first power tool is receiving power from the battery pack (Horst paragraph [0029], measuring device detects power draw from battery);
and a controller electrically coupled to the suction source and the first sensor which actuates the suction source to suction debris in response to the sensor detecting that the power tool is receiving power from the battery pack (Horst paragraph [0019] teaches an embodiment wherein the control unit 
Horst additionally teaches that a second electrical interface with the same capabilities as the first may be present (see Horst paragraph [0026]).
Horst does not teach the presence of valves in the fluid flow, a second hose, or that a controller will trigger said valves in response to current draw from separate tools.
However, Brotto teaches the concept of a dust collector for use with power tools, having a first valve movable between an open position in which the connection between suction source and power tool is open and a closed position in which the connection between suction source and power tool is blocked (blast gate 350, see Brotto paragraph [0036] and fig. 1) and a suction source (dust collector 400, see Brotto paragraph [0039] and fig. 1) connected to a power tool (500, see Brotto paragraph [0039] and fig. 1) via a hose fluidly coupled to the suction source (vacuum conduit 550, see Brotto paragraph [0039] and fig. 1) wherein, in response to a sensor detecting that a power tool is receiving power, the valve is opened and the dust collector is actuated to suction debris via a hose (tool transmitter 100, when sensing power tool 500 drawing current, sends a signal to activate the suction source and open the blast gate, see Brotto paragraph [0039] and fig. 1; when power tool has been deactivated for a certain length of time, the transmitter sends a deactivation signal). Brotto also teaches the use of multiple valves, hoses, and sensors to independently control suction of waste from multiple power tools (see Brotto fig. 3 and paragraph [0037]). 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the use of a single dust collector with multiple power tools without weakening the suction at each point by only providing suction to tools that are activated (See Brotto paragraph [0036]).

claim 2, Horst in view of Brotto teaches the vacuum cleaner station of claim 1. Horst further teaches that the vacuum cleaner station is in wireless communication with the first and second power tools (the second interfaces can be a wireless radio interface, see Horst paragraph [0073]).
Regarding claim 4, Horst in view of Brotto teaches the vacuum cleaner station of claim 1. Horst additionally teaches that the battery receptacle is a first battery receptacle and the battery pack is a first battery pack, wherein the vacuum cleaner station further comprises a second battery receptacle on the housing and a second battery pack receivable in the second battery receptacle, and wherein when the second battery pack is received in the second battery receptacle, the second battery pack is configured to provide power to the suction source, the first electrical outlet and the second electrical outlet (Horst teaches two battery packs 2, see Horst fig. 1, fig. 3, and paragraph [0074]).
Regarding claim 8, Horst teaches a vacuum cleaner station configured to operate with a first power tool configured to send a wireless first tool signal when the first power tool is operating and a second power tool configured to send a wireless second tool signal when the second power tool is operating, the vacuum cleaner station comprising: 
a housing (see Horst paragraph [0017] and fig. 1);
a suction source supported by the housing (motor and turbine in suction device create suction, see Horst paragraph [0079]);
a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3);
a first hose selectively connected to the first hose port, the first hose configured to extend to the first power tool, such that when the suction source is actuated, debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose 4, see fig. 3 and Horst paragraph [0017]);

a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);
a battery pack receivable in the battery receptacle, such that when the battery pack is received in the battery receptacle, the battery pack provides power to the suction source(battery pack 2, see paragraph [0035], cleaning device receives power from battery packs, see Horst paragraph [0037]) ;
a wireless communication unit configured to receive the wireless first tool signal from the first power tool when the first power tool is operating and configured to receive the wireless second tool signal from the second power tool when the second power tool is operating (Second interface 9 can be a wireless radio interface, see Horst paragraph [0073]);
and a controller electrically coupled to the suction source and the wireless communication unit, wherein in response to the wireless communication unit receiving the wireless first tool signal, the controller is configured to actuate the suction source to suction debris through the first hose, the first hose port and into the debris collection chamber (control unit can activate suction device in response to activation signal via second interface, see paragraph [0082] which can be wireless as per paragraph [0073])
Horst does not teach a first valve moveable between an open position, in which the first hose port is open, and a closed position, in which the first hose port is blocked; a second hose port on the housing and fluidly coupled to the suction source; a second valve moveable between an open position, in which the second hose port is open, and a closed position, in which the second hose port is blocked; a second hose selectively connected to the second hose port, the second hose configured to extend to the second power tool, such that when the second valve is in the open position and the suction source is actuated, debris generated during operation of the second power tool can be suctioned through the 
However, Brotto teaches the concept of a dust collector for use with power tools, having a first valve movable between an open position in which the connection between suction source and power tool is open and a closed position in which the connection between suction source and power tool is blocked (blast gate 350, see Brotto paragraph [0036] and fig. 1) and a suction source (dust collector 400, see Brotto paragraph [0039] and fig. 1) connected to a power tool (500, see Brotto paragraph [0039] and fig. 1) via a hose fluidly coupled to the suction source (vacuum conduit 550, see Brotto paragraph [0039] and fig. 1) wherein, in response to a sensor receiving a wireless first tool signal, the valve is opened and the dust collector is actuated to suction debris via a hose (tool transmitter 100, when sensing power tool 500 drawing current, sends a signal to activate the suction source and open the blast gate, see Brotto paragraph [0039] and fig. 1; when power tool has been deactivated for a certain length of time, the transmitter sends a deactivation signal). Brotto also teaches the use of multiple valves, hoses, sensors, and transmitters to independently control suction of waste from multiple power tools (see Brotto fig. 3 and paragraph [0037]). 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the use of a single dust collector with multiple power tools without weakening the suction at each point by only providing suction to tools that are activated (See Brotto paragraph [0036]).
Regarding claim 9, Horst in view of Brotto teaches the vacuum cleaner station of claim 8. Brotto further teaches that the wireless communication unit is a transceiver (wireless transceivers, see Brotto paragraph [00024]).

Regarding claim 10, Horst in view of Brotto teaches the vacuum cleaner station of claim 8. Brotto further teaches that the wireless communication unit is a receiver (wireless transceivers acting as receivers, see Brotto paragraph [00024]).
It would have been obvious to a person having ordinary skill in the art to incorporate the wireless transceivers of Brotto as doing so grants additional flexibility in adding additional power tools to the system (see Brotto, paragraph [0007]).
Regarding claim 11, Horst in view of Brotto teaches the vacuum cleaner station of claim 8, but does not teach that it further comprises a first indicator that is switchable between a first state that indicates the wireless first tool signal is being received by the wireless communication unit, and a second state that indicates the wireless first tool signal is not being received by the wireless communication unit, the second state being different from the first state.
However, Horst teaches that the cleaner includes a display device capable of displaying an operating state and/or one or more operating parameters of the suction device (display device 7.1, see Horst, paragraph [0066]; control unit connected to display device, see Horst paragraph [0084]) as well as that the device may be connected to the tool via a wireless interface (see Horst, paragraph [0073]).
Additionally, Brotto teaches a method of providing feedback to a user in response to successful transmission of radio signals (see Brotto, paragraph [0064]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Brotto with the display device of Horst to include a first indicator that is switchable between a first state that indicates the wireless first tool signal is being received by the wireless communication unit, and a second state that indicates the wireless first tool signal is not being received 
Regarding claim 12, Horst in view of Brotto teaches the vacuum cleaner station of claim 11. Horst does not explicitly teach that the device further comprises a second indicator that is switchable between a first state that indicates the wireless second tool signal is being received by the wireless communication unit, and a second state that indicates the wireless second tool signal is not being received by the wireless communication unit, the second state being different from the first state.
However, as previously described, Horst does teach a first indicator, and additionally teaches that the cleaning device may be used with multiple power tools (see Horst paragraph [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further add a second indicator with the functionality comparable to the first except designed to function with a second power tool, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Horst in view of Brotto teaches the vacuum cleaner station of claim 8. Horst further teaches that the battery receptacle is a first battery receptacle and the battery pack is a first battery pack, wherein the vacuum cleaner station further comprises a second battery receptacle on the housing and a second battery pack receivable in the second battery receptacle, and wherein when the second battery pack is received in the second battery receptacle, the second battery pack is configured to provide power to the suction source (Horst teaches two battery packs 2, see Horst fig. 1, fig. 3, and paragraph [0074]).
Regarding claim 29, Horst teaches a vacuum cleaner station configured to operate with first and second power tools, each power tool having an electrical plug, the vacuum cleaner station comprising: 
a housing (see Horst paragraph [0017] and fig. 1);

a first hose port on the housing and fluidly coupled to the suction source (location at which suction hose 4 exits the housing, see Horst paragraph [0064] and fig. 3);
a first hose selectively connected to the first hose port (hose 4, see Horst paragraph [0017] and fig. 1), the first hose configured to extend to the first power tool, such that debris generated during operation of the first power tool can be suctioned through the first hose into the first hose port (hose designed for simultaneous operation with tool generating debris, see Horst paragraph [0034] and fig. 3);
a debris collection chamber configured to receive debris suctioned by the suction source through the first hose port and the second hose port (container for collecting dust and dirt capable of performing described task, see Horst paragraph [0017]);
a battery receptacle on the housing (first interface 6, see Horst paragraph [0035] and fig. 3);
a battery pack receivable in the battery receptacle, such that when the battery pack is received in the battery receptacle, the battery pack provides power to the suction source (battery pack 2, see paragraph [0035], cleaning device receives power from battery packs, see Horst paragraph [0037]);
a first electrical outlet on the housing, the first electrical outlet configured to receive the electrical plug of the first power tool, such that when the electrical plug of the first power tool is received in the first electrical outlet, the battery pack is received in the battery receptacle, and the first power tool is turned on, the battery pack provides power to the first power tool (Second interface 9 provides connecting point for power cable 10 between power tool and cleaning device, batteries can provide power to the power tool, see Horst paragraph [0068]);
and a second electrical outlet on the housing, the second electrical outlet configured to receive the electrical plug of the second power tool, such that when the electrical plug of the second power tool is received in the second electrical outlet and the battery pack is received in the battery receptacle, the 
Horst does not teach the presence of a second hose port on the housing and fluidly coupled to the suction source or a second hose selectively connected to the second hose port, the second hose configured to extend to the second power tool, such that debris generated during operation of the second power tool can be suctioned through the second hose into the second hose port.
However, Brotto teaches the concept of a dust collector with multiple hoses for use with multiple power tools (see Brotto fig. 3 and paragraph [0037]). 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have allowed the use of a single dust collector with multiple power tools (See Brotto paragraph [0036]).
Regarding claim 30, Horst in view of Brotto teaches the vacuum cleaner station of claim 29. Horst additionally teaches that the vacuum cleaner station is in wireless communication with the power tool (Horst additionally teaches that second interface 9 can be a wireless radio interface, see Horst paragraph [0073]).


Claims 16-17 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Horst as applied to claims 15 and 21 above, and further in view of Brotto.
Regarding claim 16, Horst teaches the vacuum cleaner station of claim 15. Horst does not teach that the wireless communication unit is a transceiver. However, Brotto further teaches that the wireless communication unit is a transceiver (wireless transceivers, see Brotto paragraph [00024]).

Regarding claim 17, Horst teaches the vacuum cleaner station of claim 15. Horst does not teach that the wireless communication unit is a receiver. However, Brotto teaches that the wireless communication unit is a receiver (wireless transceiver acting as a receiver, see Brotto paragraph [00024]).
It would have been obvious to a person having ordinary skill in the art to incorporate the wireless transceivers of Brotto as doing so grants additional flexibility in adding additional power tools to the system (see Brotto, paragraph [0007]).
Regarding claim 25, Horst teaches the vacuum cleaner station of claim 21, but does not teach a valve moveable between an open position, in which the hose port is open, and a closed position, in which the hose port is blocked, and wherein in response to the sensor detecting that the power tool is receiving power from the battery pack, the controller is configured to move the valve to the open position.
However, Brotto teaches the concept of a dust collector for use with power tools, having a first valve movable between an open position in which the connection between suction source and power tool is open and a closed position in which the connection between suction source and power tool is blocked (blast gate 350, see Brotto paragraph [0036] and fig. 1) and a suction source (dust collector 400, see Brotto paragraph [0039] and fig. 1) connected to a power tool (500, see Brotto paragraph [0039] and fig. 1) via a hose fluidly coupled to the suction source (vacuum conduit 550, see Brotto paragraph [0039] and fig. 1) wherein, in response to a sensor detecting that a power tool is receiving power, the valve is opened and the dust collector is actuated to suction debris via a hose (tool transmitter 100, when sensing power tool 500 drawing current, sends a signal to activate the suction source and open 
It would have been obvious to a person having ordinary skill in the art to take the teachings of Brotto and incorporate them into the cleaner of Horst, as doing so would have given a user the ability to selectively control the vacuum pressure used with a power tool (See Brotto paragraph [0009]).

Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Horst as applied to claims 15 and 21 above, and further in view of Bearup et al (U.S. Patent Publication 20180132682), hereinafter Bearup.
Regarding claim 20, Horst teaches the vacuum cleaner station of claim 15, but does not teach that it further comprises a plurality of wheels, a handle, and a storage compartment.
However, Bearup teaches a portable vacuum cleaner comprising a plurality of wheels (wheels 18, see Bearup paragraph [0033] and fig. 1), a handle (handle 22, see Bearup paragraph [0033] and fig. 2), and a storage compartment (selectively removable storage compartment 14, see Bearup paragraph [0034] and fig. 1). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bearup into the device of Horst, as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]).
Regarding claim 28, Horst teaches the vacuum cleaner station of claim 21, but does not teach a storage compartment in the housing and a lid to selectively open and close the storage compartment; and a drawer that is selectively removable from the housing, the drawer containing the debris collection chamber.
However, Bearup teaches a storage compartment in the housing (internal storage volume 38, see Bearup paragraphs [0039]-[0040] and fig. 4) and a lid to selectively open and close the storage 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bearup into cleaner of Horst, as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]).

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Horst as applied to claims 15 and 21 above, and further in view of Sergyeyenko et al (U.S. Patent Publication 20150093973), hereinafter Sergyeyenko.
Regarding claim 18, Horst teaches the vacuum cleaner station of claim 15, but does not teach that it further comprises a cyclonic separator arranged fluidly between the hose port and the debris collection chamber.
However, Sergyeyenko teaches a dust collector with a cyclonic separator arranged fluidly between the first hose port and the debris collection chamber, and arranged fluidly between the second hose port and the debris collection chamber (cyclonic separator, Sergyeyenko paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Sergyeyenko into the device of Horst, as doing so would lead to substantially improved filtration of air (Sergyeyenko paragraph [0040]).
Regarding claim 23, Horst teaches the vacuum cleaner station of claim 21, but does not teach that it further comprises a cyclonic separator arranged fluidly between the hose port and the debris collection chamber.

It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Sergyeyenko in the combined device of Horst, as doing so would lead to substantially improved filtration of air (Sergyeyenko paragraph [0040]).


Claims 5-7 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Brotto as applied to claims 1 and 29 above and further in view of Bearup.
Regarding claim 5, Horst in view of Brotto teaches the vacuum cleaner station of claim 1, but does not teach that it further comprises a plurality of wheels, a handle, and a storage compartment.
However, Bearup teaches a portable vacuum cleaner comprising a plurality of wheels (wheels 18, see Bearup paragraph [0033] and fig. 1), a handle (handle 22, see Bearup paragraph [0033] and fig. 2), and a storage compartment (selectively removable storage compartment 14, see Bearup paragraph [0034] and fig. 1). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bearup into the combination of Horst and Brotto, as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]). 
Regarding claim 6, Horst in view of Brotto and further in view of Bearup teaches the vacuum cleaner station of claim 5. Horst does not explicitly teach that the device includes a first indicator switchable between a first state that indicates the first power tool is receiving power from the battery pack and a second state that indicates the first power tool is not receiving power from the battery pack, the second state being different from the first state, wherein in response to the first sensor detecting 
However, Horst teaches that the cleaner includes a display device capable of displaying an operating state and/or one or more operating parameters of the suction device (display device 7.1, see Horst, paragraph [0066]; control unit connected to display device, see Horst paragraph [0084]). Horst additionally teaches that the controller monitors the operating state of the electric machine tool via a power draw (see Horst, paragraph [0030]). It would have been obvious to a person having ordinary skill in the art to combine these teachings of Horst to produce an indicator switchable between a first state when the power tool is receiving power and a second state when it is not wherein the indicator is switched, as doing so would represent the combination of elements described in Horst to reach a predictable result.
Regarding claim 7, Horst in view of Brotto and further in view of Bearup teaches the vacuum cleaner station of claim 6. Horst does not explicitly teach that the device further comprises a second indicator switchable between a first state that indicates the second power tool is receiving power from the battery pack and a second state that indicates the second power tool is not receiving power from the battery pack, the second state being different from the first state, wherein in response to the second sensor detecting that the second power tool is receiving power from the battery pack, the controller is configured to set the second indicator to the first state.
However, as described above, Horst does teach a first indicator, and additionally teaches that the cleaning device may be used with multiple power tools (see Horst paragraph [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further add a second indicator with the functionality comparable to the first except designed to function with a second power tool, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
claim 31, Horst in view of Brotto teaches the vacuum cleaner station of claim 29, but does not teach that it further comprises a plurality of wheels and a telescoping handle.
However, Bearup teaches a portable vacuum cleaner comprising a plurality of wheels (wheels 18, see Bearup paragraph [0033] and fig. 1) and a telescoping handle (telescoping handle 26, see Bearup paragraph [0035] and fig. 3)
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bearup into the device of Horst in view of Brotto, as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]). 

Regarding claim 32, Horst in view of Brotto further in view of Bearup teaches the vacuum cleaner station of claim 31, but does not teach that it further comprises a storage compartment in the housing and a lid to selectively open and close the storage compartment.
However, Bearup further teaches a portable vacuum cleaner with a storage compartment in the housing (internal storage volume 38, see Bearup paragraphs [0039]-[0040] and fig. 4) and a lid to selectively open and close the storage compartment (Bearup discloses that a lid or cap may be provided, see Bearup paragraph [0039]).
It would have been obvious to a person having ordinary skill in the art to implement the additional teachings of Bearup into the combination of Horst, Brotto, and Bearup, as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]). 
Regarding claim 33, Horst in view of Brotto further in view of Bearup teaches the vacuum cleaner station of claim 32, but does not teach that it further comprises a drawer that is selectively removable from the housing, the drawer containing the debris collection chamber.

It would have been obvious to a person having ordinary skill in the art to implement the additional teachings of Bearup into the combination of Horst, Brotto, and Bearup; as doing so would enhance the ergonomics and user-friendliness of a vacuum device (see Bearup paragraph [0010]).



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Brotto as applied to claims 1 and 8 above and further in view of Sergyeyenko.
Regarding claim 3, Horst in view of Brotto teaches the vacuum cleaner station of claim 1, but does not teach that it further comprises a cyclonic separator arranged fluidly between the first hose port and the debris collection chamber, and arranged fluidly between the second hose port and the debris collection chamber. 
However, Sergyeyenko teaches a dust collector with a cyclonic separator arranged fluidly between the first hose port and the debris collection chamber, and arranged fluidly between the second hose port and the debris collection chamber (cyclonic separator, Sergyeyenko paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Sergyeyenko in the combined device of Horst in view of Brotto, as doing so would lead to substantially improved filtration of air (Sergyeyenko paragraph [0040]).
Regarding claim 13, Horst in view of Brotto teaches the vacuum cleaner station of claim 8, but does not teach that it further comprises a cyclonic separator arranged fluidly between the first hose port 
However, Sergyeyenko teaches a dust collector with a cyclonic separator arranged fluidly between the first hose port and the debris collection chamber, and arranged fluidly between the second hose port and the debris collection chamber (cyclonic separator, Sergyeyenko paragraph [0040]).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Sergyeyenko in the combined device of Horst in view of Brotto, as doing so would lead to substantially improved filtration of air (Sergyeyenko paragraph [0040]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Valentini (U.S. Patent Publication No. 20160100724) teaches a vacuum cleaner with an outlet for power tools and control systems but no batteries.
Beers et al (U.S. Patent No. 8015657) teaches a vacuum cleaner with outlets for power tools and a control system, but no battery.
Koura et al (U.S. Patent Publication No. 20150223652) teaches a battery-powered vacuum cleaner.
Tomasiak (U.S. Patent Publication No. 20140373306) teaches a vacuum cleaner with storage compartments, wheels, lid, a telescoping handle, and a slide-out drawer for debris.
Furusawa et al (U.S. Patent Publication No. 20110239398) teaches a vacuum cleaner with outlets for power tools, controls and a fuel-cell battery


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         

/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723